Form 8-K PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 December 10, 2009 Date of Report (Date of earliest event reported) ————— INTERNATIONAL COMMERCIAL TELEVISION INC. Exact name of registrant as specified in its charter) ————— Nevada 0-49638 76-0621102 (State or other jurisdiction) (Commission File Number) (I.R.S. Employer Identification Number) 299 Madison Avenue N. Suite C Bainbridge Island, WA 98110 (Address of principal executive offices) 206-780-8203 Registrant’s telephone number, including area code. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Resignation of Director; Appointment of Director William Flohr, one of our directors, has resigned his position as a director, effective December 10, 2009.Pursuant to authorization under our Bylaws, our remaining director, Kelvin Claney, has appointed Stephen Jarvis to fill the vacancy created by Mr. Flohr’s resignation, effective as of December 17, Stephen Jarvis is the co-founder and President of Positive Response Vision, Inc., located in Manila, Philippines.Formed in 1996, Positive Response Vision is one of the largest infomercial-based direct response companies in Southeast Asia, and has approximately 400 employees.The company markets and distributes a vast range of products throughout the Philippines. As President, Mr. Jarvis is responsible for product sourcing and acquisition, inventory, finance control and design issues. Mr.
